Citation Nr: 9912548	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-29 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected history of surgical intervention with 
partial limitation of motion of the right wrist, on appeal 
from the initial grant of service connection.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 5, and August 22, 1997, rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that granted entitlement 
to service connection for a history of surgical intervention 
with partial limitation of the right wrist, evaluated as 
noncompensable, and denied entitlement to service connection 
for bilateral hearing loss, respectively.  In the August 1997 
rating decision that denied service connection for hearing 
loss, the RO also denied the veteran's claim for entitlement 
to service connection for tinnitus without listing tinnitus 
as an issue and without sending notification of the denial to 
the veteran.  In order to ensure due process, the issue of 
entitlement to service connection for tinnitus is referred to 
the RO for proper adjudication as an issue by itself.

The issue of entitlement to service connection for left ear 
hearing loss is the subject of a remand at the end of the 
decision.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claims has been obtained.

2.  The veteran's service-connected right wrist condition is 
manifested by subjective complaints of pain and tenderness 
with moderate use; and objective findings of flexion from 0 
degrees to 77, dorsiflexion from 0 to 68 degrees; and a 
tender scar.

3.  Right ear hearing loss preexisted the veteran's active 
duty.

4.  No medical evidence has been presented or secured to 
render plausible a claim that the pre-service right ear 
hearing loss increased in severity during the veteran's 
active duty.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent 
disability rating, based on a tender scar, for history of 
surgical intervention with partial limitation of motion of 
the right wrist have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, 4.118, Diagnostic Codes 5214, 
5215, 7803, 7804, 7805 (1998).

2. The veteran has not presented a well-grounded claim for 
service connection for right ear hearing loss, and there is 
no statutory duty to assist him in developing facts pertinent 
to this claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected history of surgical intervention with 
partial limitation of motion of the right wrist

I.  Factual Background

The veteran's service medical records reveal that he injured 
his thumb in September 1967 while participating in training 
exercises.  Swelling and tenderness were noted at the time of 
the accident.  Shortly thereafter, a metacarpal fracture was 
diagnosed and the veteran was fitted for a cast.  In November 
1967, the veteran had surgery performed on his right hand 
although the service medical records detailing the surgery 
are very minimal.  The veteran's service medical records make 
no further mention of the veteran's right wrist, and his 
separation examination was silent for subjective complaints 
or objective findings concerning his right wrist.

In January 1997, the veteran underwent a VA examination for 
his hand, thumb and fingers.  He complained of pain, 
arthritis, and diminished strength of the right thumb and 
wrist.  He denied taking any medication.  He worked in a 
surplus store.  On physical examination, no anatomical 
defects were noted.  The examiner noted that the veteran was 
right handed and wrote his name with ease.  With respect to 
grasping of objects, strength and dexterity were described as 
good.  X-rays revealed a post traumatic deformity at the base 
of the first metacarpal and a small radiopaque foreign body 
that the examiner described as appearing "to project 
immediately lateral to this region" and possibly as 
representing "retained foreign material from prior trauma."  
The examiner further noted degenerative changes at the first 
carpal metacarpal (CMC) joint.  Pertinent diagnoses included 
post-traumatic arthritis of the right thumb.  

Based on this examination, in April 1997 the RO awarded the 
veteran service connection for post-traumatic arthritis of 
the right thumb and granted an evaluation of 10 percent.

In another VA medical examination conducted in June 1997, the 
veteran described his injury and complained of soreness and 
pain, affected by weather changes, in the wrist.  He took 
aspirin for relief.  The examiner noted tenderness over the 
4-centimeter scar that extended from the wrist to the thenar 
eminence on the right.  Radial deviation of the right wrist 
was to 18 degrees, compared to 20 degrees on the left; ulnar 
deviation to 44 degrees, compared to 45 degrees on the left; 
plantar flexion to 77 degrees, compared to 80 degrees on the 
left; and dorsiflexion to 68 degrees, compared to 69 degrees 
on the left.  The examiner found no swelling, deformity, 
subluxation, lateral instability, loose motion, nonunion or 
malunion.  X-rays of the right wrist showed no evidence of 
definite fracture or dislocation.  There was some suggestion 
of joint space loss involving the scapholunate joint thought 
to be due to some positioning.  The examiner diagnosed 
history of surgical intervention, right first metacarpal with 
partial limitation of motion of the right wrist.


II.  Legal Analysis

The veteran appealed the initial assignment by the RO of a 
noncompensable rating for his service-connected right wrist 
disorder.  Accordingly, his claim for an initial rating in 
excess of 0 percent for his service-connected disability is a 
well-grounded claim.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  This is an appeal from an original rating action, 
but whether the issue is characterized as an increased rating 
or as the propriety of the initial assignment of the rating, 
the principles involved are the same, and the Board finds no 
reason in this case to attempt to recharacterize the issue.  
All pertinent evidence for the appeal period has been 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

The RO provided the veteran an appropriate VA examination.  
There is no indication of additional treatment records that 
the RO failed to obtain, and sufficient evidence is of record 
to rate the veteran's service-connected disability properly.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  For a claim where the veteran has 
disagreed with the original rating assigned for his service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The medical evidence shows that the veteran is right-handed 
so that the right wrist is his major wrist.  With regard to 
the criteria for evaluating limitation of dorsiflexion and 
palmar flexion of the wrist, a finding of limitation of 
dorsiflexion to less than 15 degrees warrants a 10 percent 
rating as does limitation of palmar flexion in line with the 
forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (1998).  
The normal range of dorsiflexion is from 0 to 70 degrees and 
of palmar flexion, 0 to 80 degrees.  38 C.F.R. § 4.71, PLATE I 
(1998).  On VA examination in June 1997, the veteran had 
flexion of the right wrist from 0 degrees to 77 and 
dorsiflexion from 0 to 68 degrees, which is nearly normal by 
VA standards and well beyond the limits for awarding a 
compensable disability rating.  Thus, entitlement to a 
compensable disability rating under diagnostic code 5215 is 
not warranted.  Higher ratings are provided for ankylosis of 
the major wrist in certain positions; however, there have 
been no complaints or findings of ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (1998).  

The Board notes that the VA examiner in June 1997 accounted 
for pain, weakness, and other factors, such as those 
specified in 38 C.F.R. § 4.40 and 4.45, in the examination 
report.  See DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1998).  The veteran was given a full 
and complete medical examination, including x-rays of the 
wrist, in which the examiner adequately portrayed functional 
loss of the wrist due to pain and weakness.  The veteran's 
complaints of pain and tenderness on moderate use were not in 
accord with the findings by the examiner of no swelling, 
deformity or other impairment and essentially normal x-rays 
of the right wrist.  Accordingly, the Board concludes, based 
on the medical evidence of record, that the degree of the 
impairment resulting from the veteran's service-connected 
right wrist disability is adequately compensated by the 
noncompensable disability rating and does not more nearly 
approximate the next higher or 10 percent rating under 
diagnostic code 5215.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (1998).  The 
Court has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that a veteran 
may have separate and distinct manifestations attributable to 
the same injury and should be compensated under different 
diagnostic codes.  Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

The medical evidence associated with the claims file shows 
that the veteran has a scar associated with the service-
connected right wrist disability.  The manifestations 
attributable to the scar (i.e., tenderness) although arising 
from the same service-connected injury as the right wrist 
disorder, are separate and distinct from the symptomatology, 
or lack thereof, for which the veteran is being compensated 
under Diagnostic Code 5215.  The symptomatology for the scar 
is not duplicative of or overlapping with the symptomatology 
of the right wrist disorder (i.e., limitation of motion).  
Consideration is therefore given to whether a compensable 
evaluation for the scar should be assigned under an 
applicable diagnostic code.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-262 (1994); 38 C.F.R. § 4.14 (1998).

Here, the Board finds that the scar warrants a compensable 
rating under criteria provided by the VA Schedule for Rating 
Disabilities under the General Rating Formula for the Skin.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998).  
A 10 percent rating is warranted under diagnostic code 7803 
for scars, superficial, poorly nourished, with repeated 
ulceration.  Under diagnostic code 7804, a 10 percent rating 
is warranted for scars, superficial, tender and painful on 
objective demonstration.  Scars may also be rated on 
limitation of function of an affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1998).  On VA examination in 
July 1997 the examiner noted tenderness over the 4-cm scar 
from the wrist onto the thenar eminence on the right.  The VA 
examiner's observation provides the objective demonstration 
necessary for a compensable rating under diagnostic code 
7804.  Consequently, the Board finds that the veteran's right 
wrist scar warrants a 10 percent disability rating.  
Diagnostic code 7804 does not permit a higher disability 
rating than 10 percent.

Right ear hearing loss

I.  Factual Background

On the February 1967 entrance examination report, the 
audiometric findings were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
10
40







All service department audiological examinations conducted on 
October 31, 1967, or earlier, are assumed to have used 
American Standards Association (ASA) units, and in order to 
facilitate data comparison, thresholds are reported pursuant 
to International Standards Organization (ISO) criteria.  To 
convert readings from ASA to ISO standards, one must add 15 
to the 500-Hertz threshold, 10 to the 1000, 2000, and 3000-
Hertz thresholds, and 5 to the 4000-Hertz threshold.  The 
above measurements are expressed in ASA units.  The converted 
readings are as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
10
20
45







The examiner assigned the veteran a "1" in the physical 
profile block on the examination report under "H" for 
hearing.

Audiometric findings (specifically noted in the service 
medical record to be in ASA and converted here to ISO units) 
in February 1970 were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
N/A
40







On the April 1970 separation examination report, the veteran 
checked "no" to having ever had hearing loss.  The 
audiometric findings (in ISO units) were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
20
35







The examiner assigned the veteran a "1" in the physical 
profile block on the examination report under "H" for 
hearing.

Also associated with the veteran's file is a post-service 
audiological examination from Jasper Eye & Ear Clinic, Inc., 
that included a puretone audiogram performed in February 
1997. The audiometric findings (in ISO units) were noted as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
25
60







There are no other records associated with the veteran's file 
subsequent to his discharge that detail any treatment for the 
veteran's hearing nor has he alleged that he sought treatment 
for his hearing loss at any time after his discharge.  The 
veteran maintains that his hearing was aggravated during 
active service as a result of exposure to unusually loud 
noises, including heavy artillery and guns.  See Statement in 
Support of Claim, dated September 24, 1997, VA Form 9, dated 
November 24, 1997.

II.  Legal Analysis

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself in service and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  Rose v. West, 11 Vet. App. 169, 
171 (1998); see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 and 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 
3.309(a) (1998).  Service connection for sensorineural 
hearing loss may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991); 38 
C.F.R. §§ 3.307 and 3.309 (1998).

In addition, service connection for a disability may be 
established based on aggravation of disease or injury which 
preexisted service when there is an increase in disability 
during service unless the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Establishing service connection 
for a disability based on aggravation requires (1) evidence 
sufficient to show that a disease or injury preexisted 
service; (2) evidence showing an increase in disability 
during service sufficient to raise a presumption of 
aggravation of the disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation which may include evidence showing that the 
increase in severity was due to the natural progress of the 
disability.  38 C.F.R. § 3.306(b) (1998).  Concerning item 
(1), a disorder may be shown to have preexisted service if it 
is noted at entrance into service or where clear and 
unmistakable evidence rebuts a legal presumption of sound 
condition at entrance for disorders not noted at entrance.  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1) (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385 (1998).  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent."  38 C.F.R. § 3.385 (1998).

To establish a well-grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, (1) the existence of a current disability; (2) an 
injury sustained or disease contracted in service (this 
element usually requires VA to obtain and examine the 
veteran's service medical records which are ordinarily in the 
custody of the government); and (3) a link or nexus between 
the two.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage, 10 Vet. App. at 495. 

With regard to establishing a well-grounded claim for service 
connection based on aggravation of a preexisting disease, 
evidence sufficient to raise a presumption of aggravation by 
showing that the preexisting disease underwent an increase in 
severity during service is the equivalent of establishing a 
well-grounded claim for service connection based on 
aggravation.  38 C.F.R. § 3.306 (1998); see Routen v. West, 
142 F.3d 1434, 1440 (Fed.Cir. 1998) ("The presumption 
affords a party, for whose benefit the presumption runs, the 
luxury of not having to produce specific evidence to 
establish the point at issue.  When the predicate evidence is 
established that triggers the presumption, the further 
evidentiary gap is filled by presumption.").

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).  

In this case, the February 1997 audiological report shows 
that the veteran has a current right ear hearing loss which 
meets the VA regulatory requirements for a current 
"disability" under 38 C.F.R. § 3.385.  Therefore, the 
medical evidence necessary to establish the existence of a 
current right ear hearing loss disability is sufficient to 
fulfill that element of establishing a well-grounded claim.

The Board concludes that the findings on the February 1967 
entrance examination constituted a "notation" of a hearing 
loss disability on entrance that rebutted the presumption of 
soundness as to hearing acuity in the right ear and that 
therefore right ear hearing loss preexisted active duty.  38 
C.F.R. §§ 3.304(b)(1) (1998).  However, the evidence does not 
demonstrate an "increase" in severity during active service 
that would trigger the presumption of aggravation.  On 
examinations in February and April 1970 at the time of 
separation from active service, audiometric findings shows a 
downward shift, or slight improvement in the veteran's right 
ear hearing.  See 38 C.F.R. §§ 4.85, 4.87 (1998).  Indeed, 
audiometric testing results did not even show a hearing loss 
disability, as defined by 38 C.F.R. § 3.385, in the right ear 
on separation examination in April 1970.  Moreover, the 
examiner assigned a "1" in the physical profile block on 
both the entrance and separation examination reports under 
"H" for hearing.  (In a physical profile block on an 
examination report there are six categories (P, U, L, H, E, 
S), including "H" for hearing.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, 
Change 35 (Feb. 9, 1987) ("An individual having a numerical 
designation of '1' under all factors is considered to possess 
a high level of medical fitness and, consequently is 
medically fit for any military assignment.").  There is also 
no post-service evidence showing treatment for right ear 
hearing loss until many years after service.  The veteran's 
own statements concerning aggravation of his pre-service 
right ear hearing loss are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Because no medical 
evidence has been presented or secured to render plausible a 
claim that a preexisting right ear hearing loss increased in 
disability during service, the presumption of aggravation is 
not raised and this result is the equivalent to a well-
grounded claim not having been established for service 
connection for hearing loss of the right ear.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for right ear 
hearing loss.  Accordingly, the Board concludes that VA did 
not fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).


ORDER

Entitlement to a 10 percent disability rating, and no more, 
for surgical intervention with partial limitation of motion 
of the right wrist, based on a tender scar, is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.

Having found the claim not well grounded, service connection 
for right ear hearing loss is denied.


REMAND

Left ear hearing loss

The February 1967 pre-induction examination included 
audiometric test results that indicated that although the 
veteran did not meet the requirements for a hearing loss 
disability in the left ear as defined by today's standard in 
38 C.F.R. § 3.385 (1998), there was a loss of hearing acuity 
at the 4000 Hertz level on the audiometric test at the April 
1970 separation examination such that the hearing in his left 
ear met the definition of hearing disability under 38 C.F.R. 
§ 3.385.  

For the above noted reason, the Board concludes that remand 
is required for a medical opinion as to whether the left ear 
hearing loss increased in severity during service and, if so, 
whether the increase was beyond the natural progression of 
the disease.  

Therefore, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  Request that a VA audiologist review 
the medical records in the claims file, 
including the February 1967 entrance 
examination and the April 1970 separation 
examination and answer the following 
questions or state why an answer cannot 
be given as noted below:

Was there an increase in severity in the 
left ear hearing loss during active 
service?  If so, was it caused by the 
natural progression of the disease or was 
it beyond the natural progression of the 
disease?  

If for any reason the examiner feels that 
the foregoing questions cannot be 
answered, e.g., lack of sufficient 
medical data on which to base an answer 
or the question is not medically 
determinable as applied to hearing loss, 
the examiner should so state in the 
report.

2.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the 
audiologist's report.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and accorded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwiniski, 3 Vet. App. 129 (1992); and 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

